Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Husain et al. (USPN 9,118,332).
With respect to claim 1, Husain et al. discloses, a substrate bias generating (P1-P4 of Fig. 4a) circuit for providing a substrate bias to a body of a transistor of a functional circuit (voltage to M2), comprising:

a third transistor (P3), wherein a terminal of the third transistor is electrically coupled to a body of one of the first transistor and the second transistor (both P1 and P2 via X2), and another terminal of the third transistor is coupled to the body of the third transistor (terminal connected to VDD), and a control terminal of the third transistor receives disable signal (PBSOFF), and the disable signal is an inverted signal of the enable signal (see Fig. 3 the signals are overlapping inversion signals); and 
a resistance element (X2 which may be a diode or a diode connected transistor see Figs. 4B and 4C. With respect to “resistance element” the above limitation is a broad limitation anything having a resistance would read upon a resistance element.  A diode and a diode connected transistor both have an inherent resistance), coupled between the terminal of the third transistor (output of P3) and one of a current input terminal of the first transistor and a current output terminal of the second transistor (current output/input to/from one of P1 and P2);
 wherein the voltage of the terminal of the third transistor is the substrate bias (when P3 is active the voltage of the terminal is the substrate bias).  


Response to Arguments
Applicant's arguments filed 1/5/21, with respect to the rejections under Husain, have been fully considered but they are not persuasive. 
With respect to the argument that “invention recites ‘a resistance element, coupled between the terminal of the third transistor and one of a current input terminal of the first transistor and a current output terminal of the second transistor.’ Thus, the claimed invention can achieve the technical results recited in the specification at paragraph [0037]: ‘... in the initial stage after the circuit is powered on, the substrate bias VBP is proportional to the voltage at the supply voltage terminal VDD.’
However, the current blocking device X2 disclosed in FIG. 4A of Husain is coupled to the body of the PMOS FET M2, this architecture is a body-snatching circuit. Therefore, the connection manners of the current blocking device X2 and the PMOS FET M2 cannot achieve the same technical results of the claimed invention”. The above arguments are not persuasive.  Examiner agrees that the connections of the invention and the invention of Husain provide for different functionalities.  However, it is noted that no such functionalities of the instant specification are recited in claim 1.  Rather claim 1 is a structural claim and, as discussed in the above rejection, Husain provides for all the structure elements.  A current blocking device X2 may be interpreted as “a resistance” device because it is inherent that current blocking devices/diodes have at least some associated resistance.  Thus, X2 may broadly be interpreted as “a resistance device” and thus Husain is constructed as claimed.

pages 2-3, filed 1/5/21, with respect to the double patenting rejection with respect USPN 10,324,485 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 101 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849